The original opinion herein is in error *Page 429 
wherein it states that appellant's punishment was assessed at a fine of $100.00. It should have read that her punishment was assessed at a fine of $100.00 in each of the three counts in the complaint and information, totaling the sum of $300.00.
Appellant complains in her motion of the verdict of the jury in that the jury returned a verdict finding the appellant guilty and assessing the fine at $100.00 in count No. 1, also again a like verdict in count No. 2, and also a like verdict in count No. 3, and the foreman signing his name at the bottom of each verdict, appellant thus contending that such a verdict was not a general verdict, and that on such grounds alone this cause should be reversed.
Unquestionably in misdemeanor "cases separate offenses may be charged in separate counts and the whole matter disposed of in one trial and convictions had in response to the different offenses so charged. And a judgment in such a case is not invalid because it is based on a verdict finding the accused guilty of three separate offenses alleged in different counts of the same indictment." 12 Tex. Jur. 694. See Blackwell v. State, 92 Tex.Crim. Rep., 244 S.W. 532; Sanders v. State, 70 Tex.Crim. Rep., 156 S.W. 927.
This being the law, we are at a loss to see how any other verdict could be properly rendered other than to say that in count No. 1 the defendant was either guilty or not guilty; the same as to count No. 2, and also as to count No. 3. The mere fact that the foreman of the jury seems to have signed his name three times on the same piece of paper, and after each finding of the jury, in our opinion, could not operate to vitiate this verdict. We think same is a general verdict that disposes of all the issues presented to the jury.
The motion is overruled.
           ON REQUEST FOR LEAVE TO FILE SECOND MOTION FOR REHEARING.